By the Court :
On March 17, 1898, Brimson, the plaintiff in error, was adjudged guilty of contempt by the court of common pleas of Warren, and ordered to pay costs and a *348fine of one hundred dollars. April 23,1900, the judgment was affirmed by the circuit court. To this judgment error was prosecuted in this court. The present motion is by defendant in error to dismiss the case-on the ground that under section 6710, Revised Statutes, as amended April 25, 1898, (93 O. L., 255), this court has no jurisdiction, the amount of the judgment being less than three hundred dollars.
We consider the point not well taken. Contempt is-quasi criminal in its nature. The actions embraced, within the purview of section 6710 are of a civil nature, and hence do not include proceedings in con-, tempt; and, as section 5649 provides without qualification that: “The judgment and orders of a court or officer made in cases of contempt may be reviewed on error,” and as there appears no reason to limit such review to any particular court, it would follow that a sentence in contempt imposed by the common pleas., and affirmed in the circuit court may be reviewed by this court without respect to the amount of the fine.imposed.
Motion overruled*